Opinion of the Court by
Judge Bobertson:
The recital of the consideration in the conveyance of the title identified the note now sued on as for the last installment of the consideration, and the note itself shows the same fact.
Consequently these filed documents alone, without any averment, show that the provisions of the note constituted stipulations in the contract of sale of the land, and of course prove that the reservation of ten per cent interest for one year in the event of non*456payment when due, and of an election by the obligor to postpone payment for a year, was a part of the consideration of the sale of the land, and not an usurious exaction for forbearance for money loaned.
Bay & Hardin, for appellant.

Weir, for appellee.

The circuit court having so adjudged, and there being no other objection to the judgment as rendered than that it overruled the claim of alleged usury, the judgment is affirmed.